

Exhibit 10.1
Execution Version










REGISTRATION RIGHTS AGREEMENT
dated as of August 5, 2020
between
ROCK HOLDINGS INC.,
DANIEL GILBERT,
THE OTHER PARTIES HERETO
AND
ROCKET COMPANIES, INC.


1








--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page
ARTICLE I Definitions
3
1.1    Definitions
3
ARTICLE II REGISTRATION RIGHTS
8
2.1    Demand Rights
8
2.2    Piggyback Registration Rights
11
2.3    Form S-3 Registration; Shelf Registration
13
2.4    Shelf Take-Downs
16
2.5    Selection of Underwriters
17
2.6    Withdrawal Rights; Expenses
17
2.7    Registration and Qualification
18
2.8    Underwriting; Due Diligence
22
2.9    Indemnification and Contribution
24
2.10    Cooperation; Information by Selling Holder
27
2.11    Rule 144
27
2.12    Holdback Agreement
28
2.13    Suspension of Sales
28
2.14    Third Party Registration Rights
29
2.15    Mergers
29
2.16    Synthetic Secondary Offerings
29
ARTICLE III MISCELLANEOUS
29
3.1    Notices
29
3.2    Section Headings
31
3.3    Governing Law
31
3.4    Consent to Jurisdiction and Service of Process
31
3.5    Amendments; Termination
32
3.6    Specific Enforcement
32
3.7    Entire Agreement
32
3.8    Severability
32
3.9    Counterparts
32







2








--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of August 5, 2020, is
made by and among Rock Holdings Inc. (“RHI”), Daniel Gilbert (“Gilbert”), the
other parties hereto and Rocket Companies, Inc. (the “Company”).
WHEREAS, RHI, Gilbert and the Gilbert Affiliates are the direct beneficial
owners of all the equity securities of the Company;
WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Class A Common Stock (as defined below); and
WHEREAS, in connection with, and effective upon, the date of completion of the
IPO, RHI, Gilbert, the other parties hereto and the Company wish to set forth
certain understandings between such parties.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I
DEFINITIONS

1.1Definitions. The following terms shall have the following respective
meanings:
“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person;
provided, however, that portfolio companies in which any person or any of its
Affiliates has an investment shall not be deemed an Affiliate of such person.
For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities, by contract or otherwise.
“Agreed-Upon Venues” has the meaning set forth in Section 3.4.
“Agreement” has the meaning set forth in the preamble.
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
law to close.
“Class A Common Stock” means shares of the Company’s Class A common stock,
$0.00001 par value per share.
3







--------------------------------------------------------------------------------



“Class B Common Stock” means shares of the Company’s Class B common stock,
$0.00001 par value per share.
“Class C Common Stock” means shares of the Company’s Class C common stock,
$0.00001 par value per share.
“Class D Common Stock” means shares of the Company’s Class D common stock,
$0.00001 par value per share.
“Common Stock” means the Class A Common Stock.
“Company” has the meaning set forth in the preamble.
“Continuance Notice” has the meaning set forth in Section 2.6(c).
“Demand” has the meaning set forth in Section 2.1(a).
“Demand Registration” has the meaning set forth in Section 2.1(a).
“Disclosure Package” means (i) the preliminary prospectus, (ii) each Free
Writing Prospectus and (iii) all other information that is deemed, under Rule
159 under the Securities Act, to have been conveyed to purchasers of securities
at the time of sale (including a contract of sale).
“Equity Securities” means, with respect to any Person, any (i) membership
interests or shares of capital stock, (ii) equity, ownership, voting, profit or
participation interests or (iii) similar rights or securities in such Person or
any of its Subsidiaries, or any rights or securities convertible into or
exchangeable for, options or other rights to acquire from such Person or any of
its Subsidiaries, or obligation on the part of such Person or any of its
Subsidiaries to issue, any of the foregoing.
“Exchange” means (i) the exchange of shares of Class D Common Stock together
with Holdings Units for shares of Class B Common Stock, pursuant to the Exchange
Agreement, and the further conversion of such shares of Class B Common Stock
into shares of Common Stock and (ii) the exchange of shares of Class C Common
Stock together with Holdings Units for shares of Common Stock, pursuant to the
Exchange Agreement.
“Exchange Agreement” means the Exchange Agreement, dated as of August 5, 2020,
by and among RHI, Gilbert and the Company.
“Form S-3 Registration Statement” has the meaning set forth in Section 2.3(b).
“Form S-3 Shelf Registration Statement” has the meaning set forth in
Section 2.3(b).
“Free Writing Prospectus” means any “free writing prospectus,” as defined in
Rule 405 under the Securities Act.
4







--------------------------------------------------------------------------------



“Gilbert Affiliates” means Bedrock Building Services LLC, Bedrock Management
Services LLC, Rock Executive Security LLC, Rock Security LLC, Rock Ventures LLC
and Woodward Original LLC.
“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.
“Holdings” means RKT Holdings, LLC, a Michigan limited liability company, of
which the Company is the managing member.
“Holdings Units” means non-voting common interest units in Holdings.
“Initiating Shelf Holder” has the meaning set forth in the Section 2.4(a).
“IPO” has the meaning set forth in the recitals.
“Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 2.4(b).
“New Registration Party” has the meaning set forth in Section 2.14.
“Non-Marketed Take-Down Share” means with respect to each Initiating Shelf
Holder and each other Notice Recipients delivering a notice with respect to and
participating in such Non-Marketed Underwritten Shelf Take-Down subject to
Section 2.4(d), a number equal to the product of (i) the total number of
Registrable Securities to be included in such Non-Marketed Underwritten Shelf
Take-Down pursuant to Section 2.4(c) and (ii) a fraction, the numerator of which
is the total number of Registrable Securities beneficially owned by the
Initiating Shelf Holder or such participating Notice Recipient, as applicable,
and the denominator of which is the total number of Registrable Securities
beneficially owned by the Initiating Shelf Holder and all participating Notice
Recipients delivering a notice and participating in such Non-Marketed
Underwritten Shelf Take-Down.
“Non-Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 2.4(c).
“Non-Marketed Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.4(d).
“Non-Marketed Underwritten Shelf Take-Down Piggyback Election” has the meaning
set forth in Section 2.4(c).
“Notice Recipient” has the meaning set forth in Section 2.4(d).
“Other Securities” means Common Stock of the Company sought to be included in a
registration other than Registrable Securities.
5







--------------------------------------------------------------------------------



“Parties” means the Company and the Registration Parties that are from time to
time party to this Agreement.
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, joint venture, governmental authority or other entity.
“Permitted Transferee” has the meaning set forth in the Amended and Restated
Certificate of Incorporation of the Company.
“Piggyback Notice” has the meaning set forth in Section 2.2(a).
“Registrable Securities” means shares of Common Stock owned by a Registration
Party, whether now held or hereinafter acquired, including any shares of Common
Stock issuable or issued upon conversion or exchange of other securities of the
Company or any of its Subsidiaries (“Overlying Securities”), including upon an
Exchange or by way of unit or stock dividend or unit or stock split, or in
connection with a combination of units or shares, recapitalization, merger,
consolidation or other reorganization, until: (i) a registration statement
covering such shares of Common Stock or applicable Overlying Securities has been
declared effective by the SEC and such shares of Common Stock or applicable
Overlying Securities have been disposed of pursuant to such effective
registration statement; (ii) such shares of Common Stock or applicable Overlying
Securities are sold under circumstances in which all of the applicable
conditions of Rule 144 (or any similar provisions then in force) under the
Securities Act are met; (iii) with respect to any Registration Party, such
Registration Party and its Affiliates beneficially own less than 2% of the
outstanding Common Stock and all of such shares of Common Stock may be sold
without restriction under Rule 144 (or any similar provisions then in force) or
(iv) (A) such shares of Common Stock or applicable Overlying Securities are
otherwise Transferred to a non-Affiliate of the Transferor, (B) the Company has
delivered a new certificate or other evidence of ownership for such shares of
Common Stock or applicable Overlying Securities not bearing a restrictive legend
and (C) such shares of Common Stock or applicable Overlying Securities may be
resold without limitation or subsequent registration under the Securities Act.
“Registration Expenses” means any and all expenses incident to performance of or
compliance with any registration of securities pursuant to Article II (other
than underwriting discounts and commissions), including (i) the fees,
disbursements and expenses of the Company’s counsel and accountants, including
for special audits and comfort letters; (ii) all expenses, including filing
fees, in connection with the preparation, printing and filing of the
registration statement, any preliminary prospectus or final prospectus, any
other offering document and amendments and supplements thereto and the mailing
and delivering of copies thereof to any underwriters and dealers; (iii) the cost
of printing or producing any underwriting agreements and blue sky or legal
investment memoranda and any other documents in connection with the offering,
sale or delivery of the securities to be disposed of; (iv) all expenses in
connection with the qualification of the securities to be disposed of for
offering and sale under state “blue sky” securities laws, including the
reasonable fees and disbursements of one counsel for the underwriters and the
Selling Holders in connection with such qualification and in connection with any
blue sky and legal investment surveys; (v) all expenses, including filing
6







--------------------------------------------------------------------------------



fees, incident to securing any required review by FINRA of the terms of the sale
of the securities to be disposed of; (vi) transfer agents’ and registrars’ fees
and expenses and the fees and expenses of any other agent or trustee appointed
in connection with such offering; (vii) all security engraving and security
printing expenses; (viii) all fees and expenses payable in connection with the
listing of the securities on any securities exchange or automated interdealer
quotation system or the rating of such securities; (ix) all expenses with
respect to road shows that the Company is obligated to pay pursuant to Section
2.7(o); and (x) the reasonable fees and disbursements of one counsel for the
Registration Parties participating in the registration (which counsel shall be
chosen by the participating Registration Party that then holds the most
Registrable Securities) incurred in connection with any such registration and
any offering of Common Stock relating to such registration, including any Shelf
Take-Down.
“Registration Party” means RHI and its successors, Gilbert, the Gilbert
Affiliates, Transferees under Section 2.1(c) holding Registrable Securities and
any New Registration Party.
“Selling Holder” means, with respect to any registration statement, any
Registration Party whose Registrable Securities are included therein.
“Shelf Holder” means any Registration Party whose Registrable Securities are
included in the Form S-3 Shelf Registration Statement.
“Shelf Registration Statement” means a registration statement providing for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act in accordance with the plan and method of distribution set forth
in the prospectus included in such registration statement.
“Shelf Take-Down” has the meaning set forth in Section 2.4(a).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.
“Transfer” means any sale, assignment, transfer, exchange, gift, bequest,
pledge, hypothecation or other disposition or encumbrance, direct or indirect,
in whole or in part, by operation of law or otherwise. The terms “Transferred”,
“Transferring”, “Transferor”, “Transferee” and “Transferable” have meanings
correlative to the foregoing.
“Underwritten Shelf Take-Down” has the meaning set forth in Section 2.4(b).
“Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.4(b).
7







--------------------------------------------------------------------------------



“Withdrawn Offering” has the meaning set forth in Section 2.6(c).

ARTICLE II
REGISTRATION RIGHTS

2.1Demand Rights.
(a)Demand Rights. Subject to the terms and conditions of this Agreement
(including Section 2.1(b)), at any time upon written notice delivered by a
Registration Party (a “Demand”) at any time requesting that the Company effect
the registration (a “Demand Registration”) under the Securities Act of any or
all of the Registrable Securities held by such Registration Party, which Demand
shall specify the number and type of such Registrable Securities to be included
in such registration and the intended method or methods of disposition of such
Registrable Securities, the Company shall, as promptly as reasonably
practicable, give written notice of such Demand to all other Registration
Parties and shall, as promptly as reasonably practicable, at any time after the
expiration or waiver of the lock-up agreements delivered pursuant to the
underwriting agreement relating to the IPO, file the appropriate registration
statement and use reasonable best efforts to effect the registration under the
Securities Act and applicable state securities laws of (i) the Registrable
Securities which the Company has been so requested to register for sale by such
Registration Party in the Demand, and (ii) all other Registrable Securities
which the Company has been requested to register for sale by such other
Registration Parties by written request given to the Company within 10 days
after the giving of such written notice by the Company (which request shall
specify the intended method of disposition of such Registrable Securities), in
each case subject to Section 2.1(f), all to the extent required to permit the
disposition (in accordance with such intended methods of disposition) of the
Registrable Securities to be so registered for sale. Notwithstanding the
foregoing, in the event the method of disposition is an underwritten offering,
the right of any Registration Party to include Registrable Securities in such
registration shall be conditioned upon such Registration Party’s participation
in such underwriting and the inclusion of such Registration Party’s Registrable
Securities in the underwriting (unless otherwise agreed by the Registration
Parties with a majority of the Registrable Securities participating in the
registration and by the requesting Registration Party) to the extent provided in
this Agreement, and all Registration Parties proposing to distribute their
Registrable Securities through such underwriting shall (together with the
Company as provided in Section 2.7) enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting.
(b)Limitations on Demand Rights. Any Demand by a Registration Party shall
include a number of Registrable Securities that equals or is greater than the
lesser of (i) 1.0% of the total Registrable Securities then outstanding and
(ii) $20 million (such value shall be determined based on the value of such
Registrable Securities on the date immediately preceding the date upon which the
Demand has been received by the Company).
8







--------------------------------------------------------------------------------



(c)Assignment. In connection with the Transfer of Registrable Securities to any
Person other than by operation of law, a Registration Party may assign to any
Transferee of such Registrable Securities (i) the right to make Demands pursuant
to Section 2.1(a) and (ii) the right to participate in or effect any
registration and/or Shelf Take-Down pursuant to the terms of Section 2.1(a),
Section 2.2, Section 2.3 and Section 2.4, in each case to the extent that such
Transferor has such rights. In connection with the Transfer of Registrable
Securities by operation of law to any Permitted Transferee of Gilbert, a
Transferee of such Registrable Securities shall be assigned (i) the right to
make Demands pursuant to Section 2.1(a) and (ii) the right to participate in or
effect any registration and/or Shelf Take-Down pursuant to the terms of
Section 2.1(a), Section 2.2, Section 2.3 and Section 2.4, in each case to the
extent that such Transferor has such rights. In the event of any such
assignment, references to the Registration Parties in this Agreement shall be
deemed to refer to such Transferee if such Transferee is making any Demand or
otherwise exercising its registration rights hereunder. In each of the foregoing
cases, as a condition to such Transfer, a Transferee shall enter into a joinder
agreement in the form attached hereto as Annex A to become party to this
Agreement and expressly be subject to Section 2.12 herein. If any such
Transferee is an individual and married, as a condition to such Transfer, such
Transferee shall deliver to the Company a duly executed copy of a spousal
consent in the form attached hereto as Annex B. In the event of any such
assignment, references to the Registration Party in Section 2.12 shall be deemed
to refer to such Transferee. In addition, in each of the foregoing cases, the
relevant Registration Party shall, as promptly as reasonably practicable, give
written notice of any such assignment to the Company and, in the case of an
assignment by a Registration Party, the other Registration Parties in accordance
with the addresses and other contact information set forth under Section 3.1.
(d)Company Blackout Rights. With respect to any registration statement filed, or
to be filed, including any amendment, renewal or replacement thereof, pursuant
to this Section 2.1, if (i) the board of directors of the Company determines in
good faith after consultation with outside counsel that such registration would
cause the Company to disclose material non-public information, which disclosure
(x) would be required to be made in any registration statement so that such
registration statement would not be materially misleading, (y) would not be
required to be made at such time but for the filing or effectiveness of such
registration statement and (z) would be materially detrimental to the Company or
would materially interfere with any material financing, acquisition, corporate
reorganization or merger or other similar transaction involving the Company or
any of its Subsidiaries, and that, as a result of such potential disclosure or
interference, it is in the best interests of the Company to defer the filing or
effectiveness of such registration statement at such time or suspend the Selling
Holders’ use of any prospectus which is a part of the registration statement,
and (ii) the Company furnishes to the Selling Holders a certificate signed by
the chief executive officer of the Company to that effect, then the Company
shall have the right to defer such filing or effectiveness or suspend the
continuance of such effectiveness for a period of not more than 120 days (in
which event, in the case of a suspension, such Selling Holder shall discontinue
sales of Registrable Securities pursuant to such registration statement);
provided, that the Company shall not use this right, together with any other
deferral or suspension of the Company’s obligations under Section 2.1 or Section
2.3, more than once in any 12-month period. The Company shall as promptly as
reasonably practicable notify the Selling Holders of the expiration of any
deferral or
9







--------------------------------------------------------------------------------



suspension period during which it exercised its rights under this Section
2.1(d). The Company agrees that, in the event it exercises its rights under this
Section 2.1(d), it shall, as promptly as reasonably practicable following the
expiration of the applicable deferral or suspension period, file or update and
use its reasonable best efforts to cause the effectiveness of, as applicable,
the applicable deferred or suspended registration statement or prospectus which
is a part of the registration statement.
(e)Fulfillment of Registration Obligations. Notwithstanding any other provision
of this Agreement, a registration requested pursuant to this Section 2.1 shall
not be deemed to have been effected: (i) if the registration statement is
withdrawn without becoming effective; (ii) if after it has become effective such
registration is interfered with by any stop order, injunction or other order or
requirement of the SEC or any other Governmental Authority for any reason other
than a misrepresentation or an omission by a Selling Holder that is the
Registration Party, or an Affiliate of the Registration Party (other than the
Company and its controlled Affiliates), that made the Demand relating to such
registration and, as a result thereof, the Registrable Securities requested to
be registered cannot be completely distributed in accordance with the plan of
distribution set forth in the related registration statement; (iii) if the
registration does not contemplate an underwritten offering, if it does not
remain effective for at least 180 days (or such shorter period as will terminate
when all securities covered by such registration statement have been sold or
withdrawn); or if such registration statement contemplates an underwritten
offering, if it does not remain effective for at least 180 days plus such longer
period as, in the opinion of counsel for the underwriter or underwriters, a
prospectus is required by applicable law to be delivered in connection with the
sale of Registrable Securities by an underwriter or dealer; or (iv) in the event
of an underwritten offering, if the conditions to closing (including any
condition relating to an overallotment option) specified in the purchase
agreement or underwriting agreement entered into in connection with such
registration are not satisfied or waived other than by reason of some wrongful
act or omission by a Selling Holder that is the Registration Party, or an
Affiliate of the Registration Party, that made the Demand relating to such
registration.
(f)Cutbacks in Demand Registration. If the lead underwriter or managing
underwriter advises the Company in writing (with a copy to each Selling Holder)
that, in such firm’s good faith view, the number of Registrable Securities and
Other Securities requested to be included in a Demand Registration exceeds the
number which can be sold in such offering without being likely to have a
significant adverse effect upon the price, timing or distribution of the
offering and sale of the Registrable Securities and Other Securities then
contemplated, the Company shall include in such registration:
(1)first, Registrable Securities owned by the Registration Parties that are
requested to be included in such registration pursuant to Section 2.1(a) and
that can be sold without having the significant adverse effect referred to
above, pro rata on the basis of the relative number of such Registrable
Securities owned by the Registration Parties requesting inclusion in such
registration;
10







--------------------------------------------------------------------------------



(2)second, shares of Common Stock that the Company proposes to sell for its own
account that can be sold without having the significant adverse effect referred
to above; and
(3)third, the Other Securities owned by any holder thereof with a contractual
right to include such Other Securities in such registration that can be sold
without having the significant adverse effect referred to above, pro rata on the
basis of the relative number of such Other Securities owned by the Persons
requesting inclusion in such registration.

2.2Piggyback Registration Rights.
(a)Notice and Exercise of Rights. If the Company at any time proposes or is
required to register any of its Common Stock or any other Equity Securities
under the Securities Act (other than a Demand Registration pursuant to Section
2.1 or a registration pursuant to Section 2.3), whether or not for sale for its
own account, in a manner that would permit registration of Registrable
Securities for sale for cash to the public under the Securities Act, subject to
the last sentence of this Section 2.2(a), it shall at each such time give
written notice (the “Piggyback Notice”), as promptly as reasonably practicable,
to each Registration Party of its intention to do so, which Piggyback Notice
shall specify the number of shares of such Common Stock or other Equity
Securities to be included in such registration. Upon the written request of any
Registration Party made within 10 days after receipt of the Piggyback Notice by
such Person (which request shall specify the number of Registrable Securities
intended to be disposed of), subject to the other provisions of this Article II,
the Company shall effect, in connection with the registration of such Common
Stock or other Equity Securities, the registration under the Securities Act of
all Registrable Securities which the Company has been so requested to register;
provided, that in no event shall the Company be required to register pursuant to
this Section 2.2 any securities other than Common Stock. Notwithstanding
anything to the contrary contained in this Section 2.2, the Company shall not be
required to effect any registration of Registrable Securities under this Section
2.2 incidental to the registration of any of its securities on Forms S-4 or S-8
(or any similar or successor form providing for the registration of securities
in connection with mergers, acquisitions, exchange offers, subscription offers,
dividend reinvestment plans or stock option or other executive or employee
benefit or compensation plans) or any other form that would not be available for
registration of Registrable Securities.
(b)Determination Not to Effect Registration. If at any time after giving such
Piggyback Notice and prior to the effective date of the registration statement
filed in connection with such registration the Company shall determine for any
reason not to register the securities originally intended to be included in such
registration, the Company may, at its election, give written notice of such
determination to the Selling Holders and thereupon the Company shall be relieved
of its obligation to register such Registrable Securities in connection with the
registration of securities originally intended to be included in such
registration, without prejudice, however, to the right of a Registration Party
immediately to request that such registration be effected as a registration
under Section 2.1 (including a shelf registration under Section 2.3) to the
extent permitted thereunder.
(c)Cutbacks in Company Offering. If the registration referred to in the first
sentence of Section 2.2(a) is to be an underwritten registration on behalf of
the Company, and the
11







--------------------------------------------------------------------------------



lead underwriter or managing underwriter advises the Company in writing (with a
copy to each Selling Holder) that, in such firm’s good faith view, the number of
Other Securities and Registrable Securities requested to be included in such
registration exceeds the number which can be sold in such offering without being
likely to have a significant adverse effect upon the price, timing or
distribution of the offering and sale of the Other Securities and Registrable
Securities then contemplated, the Company shall include in such registration:
(1)first, all securities proposed to be registered on behalf the Company;
(2)second, Registrable Securities owned by the Registration Parties that are
requested to be included in such registration pursuant to this Section 2.2 and
that can be sold without having the significant adverse effect referred to
above, pro rata on the basis of the relative number of such Registrable
Securities owned by the Registration Parties requesting inclusion in such
registration; and
(3)third, the Other Securities that are requested to be included in such
registration pursuant to the terms of any agreement providing for registration
rights to which the Company is a party that can be sold without having the
significant adverse effect referred to above, pro rata on the basis of the
relative number of such Other Securities owned by the Persons requesting
inclusion in such registration.
(d)Cutbacks in Other Offerings. If the registration referred to in the first
sentence of Section 2.2(a) is to be an underwritten registration other than on
behalf of the Company, and the lead underwriter or managing underwriter advises
the Selling Holders in writing (with a copy to the Company) that, in such firm’s
good faith view, the number of Registrable Securities and Other Securities
requested to be included in such registration exceeds the number which can be
sold in such offering without being likely to have a significant adverse effect
upon the price, timing or distribution of the offering and sale of the
Registrable Securities and Other Securities then contemplated, the Company shall
include in such registration:
(1)first, the Other Securities held by any holder thereof with a contractual
right to include such Other Securities in such registration prior to any other
Person;
(2)second, Registrable Securities owned by the Registration Parties that are
requested to be included in such registration pursuant to this Section 2.2 and
that can be sold without having the significant adverse effect referred to
above, pro rata on the basis of the relative number of such Registrable
Securities owned by the Registration Parties requesting inclusion in such
registration;
(3)third, shares of Common Stock that the Company proposes to sell for its own
account that can be sold without having the significant adverse effect referred
to above; and
(4)fourth, the Other Securities that are requested to be included in such
registration pursuant to the terms of any agreement providing for registration
rights to which the Company is a party that can be sold without having the
significant adverse effect referred to
12







--------------------------------------------------------------------------------



above, pro rata on the basis of the relative number of such Other Securities
owned by the Persons requesting inclusion in such registration.

2.3Form S-3 Registration; Shelf Registration.
(a)Notwithstanding anything in Section 2.1 or Section 2.2 to the contrary, in
case the Company shall receive from any Registration Party a written request or
requests that the Company effect a registration on Form S-3 and any related
qualification or compliance with respect to all or a part of the Registrable
Securities owned by such Registration Party, and the Company is then eligible to
use Form S-3 for the resale of Registrable Securities, the Company shall:
(1)as promptly as reasonably practicable, give written notice of the proposed
registration, and any related qualification or compliance, to all other
Registration Parties; and
(2)as promptly as reasonably practicable, file and use reasonable best efforts
to effect such registration and all such qualifications and compliances as may
be so requested and as would permit or facilitate the sale and distribution of
all or such portion of such Registration Party’s Registrable Securities as are
specified in such request, together with all or such portion of the Registrable
Securities of any other Registration Party joining in such request as are
specified in a written request given within 15 days after receipt of such
written notice from the Company; provided, that the Company shall not be
obligated to effect any such registration, qualification or compliance pursuant
to this Section 2.3 (or, with respect to a request under Section 2.4, any Shelf
Take-Down pursuant to Section 2.4):
(A)if Form S-3 is not available for such offering by the Registration Parties;
(B)solely with respect to filing and causing the effectiveness of a registration
on Form S-3 or effecting a Marketed Underwritten Shelf Take-Down, if the
Registration Parties, together with the holders of any Registrable Securities
entitled to inclusion in such registration (or Marketed Underwritten Shelf
Take-Down, as applicable), propose to sell Registrable Securities at an
aggregate price to the public (before any underwriters’ discounts or
commissions) of less than $20 million;
(C)if the board of directors of the Company determines in good faith after
consultation with outside counsel that such Form S-3 registration would cause
the Company to disclose material non-public information, which disclosure (x)
would be required to be made in any registration statement so that such
registration statement would not be materially misleading, (y) would not be
required to be made at such time but for the filing or effectiveness of such
registration statement and (z) would be materially detrimental to the Company or
would materially interfere with any material financing, acquisition, corporate
reorganization or merger or other similar transaction involving the Company or
any of its Subsidiaries, and that, as a result of such potential disclosure or
interference, it is in the best interests of the Company to defer the filing or
effectiveness of such registration statement (or, with respect to a Shelf
Take-Down under
13







--------------------------------------------------------------------------------



Section 2.4, the sale of securities of the Company pursuant to such Form S-3
Registration Statement) at such time, then the Company shall have the right to
defer such filing of the Form S-3 Registration Statement (or Shelf Take-Down)
for a period of not more than 120 days after receipt of the request of the
Registration Party under this Section 2.3 (or Section 2.4, as applicable);
provided, that the Company shall not use this right, together with any other
deferral or suspension of the Company’s obligations under Section 2.1 or Section
2.3, more than once in any 12-month period. The Company shall as promptly as
reasonably practicable notify the Selling Holders of the expiration of any
deferral period during which it exercised its rights under this Section
2.3(a)(2)(C). The Company agrees that, in the event it exercises its rights
under this Section 2.3(a)(2)(C), it shall, as promptly as reasonably practicable
following the expiration of the applicable deferral period, file or update and
use its reasonable best efforts to cause the effectiveness of, as applicable,
the applicable deferred registration statement (or Shelf Take-Down);
(D)solely with respect to filing and causing the effectiveness of a registration
on Form S-3, subject to Section 2.3(d), if the Company has, within the 90-day
period preceding the date of such request, already effected one registration on
Form S-3 for a Registration Party pursuant to this Section 2.3 (but, for the
avoidance of doubt, regardless of whether any Shelf Take-Downs have been
effected during such period); provided, that any such registration shall be
deemed to have been “effected” if the registration statement relating thereto
(x) has become or been declared or ordered effective under the Securities Act,
and any of the Registrable Securities of the Registration Party included in such
registration have actually been sold thereunder, and (y) has remained effective
for a period of at least 180 days; or
(E)in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.
(b)Subject to the foregoing, the Company shall file a registration statement
covering the Registrable Securities so requested to be registered, as promptly
as reasonably practicable, after receipt of the request or requests of the
Registration Parties (the “Form S-3 Registration Statement”) and any such
Registration Party may request inclusion of a plan of distribution in accordance
with Section 2.7(i) and/or that such Form S-3 Registration Statement constitute
a shelf offering on a delayed or continuous basis in accordance with Rule 415
under the Securities Act (a “Form S-3 Shelf Registration Statement”), in which
case the provisions of Section 2.4 shall also be applicable.
(c)If a Registration Party intends to distribute the Registrable Securities
covered by its request under this Section 2.3 by means of a Marketed
Underwritten Shelf Take-Down pursuant to Section 2.4(b), it shall so advise the
Company as a part of its request made pursuant to this Section 2.3 and, subject
to the limitations set forth in Section 2.3(a), the Company shall include such
information in the written notice referred to in Section 2.3(a). In such event,
the right of any Registration Party to include Registrable Securities in such
registration (or Underwritten Shelf Take-Down, as applicable) shall be
conditioned upon such
14







--------------------------------------------------------------------------------



Registration Party’s participation in such underwriting and the inclusion of
such Registration Party’s Registrable Securities in the underwriting (unless
otherwise agreed by the Registration Parties with a majority of the Registrable
Securities participating in the registration and by the requesting Registration
Party) to the extent provided in this Agreement. All Registration Parties
proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 2.7) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting. Notwithstanding any other provision of this
Section 2.3 or Section 2.4, if the lead underwriter or managing underwriter
advises the Company in writing (with a copy to each Selling Holder) that, in
such firm’s good faith view, the number of Registrable Securities and Other
Securities requested to be included in such offering exceeds the number which
can be sold in such offering without being likely to have a significant adverse
effect upon the price, timing or distribution of the offering and sale of the
Registrable Securities and Other Securities then contemplated, the Company shall
include in such offering:
(1)first, Registrable Securities owned by the Registration Parties that are
requested to be included in such registration pursuant to Section 2.3 and
Section 2.4 and that can be sold without having the significant adverse effect
referred to above, pro rata on the basis of the relative number of such
Registrable Securities owned by the Registration Parties requesting inclusion in
such registration;
(2)second, shares of Common Stock that the Company proposes to sell for its own
account that can be sold without having the significant adverse effect referred
to above; and
(3)third, the Other Securities owned by any holder thereof with a contractual
right to include such Other Securities in such offering that can be sold without
having the significant adverse effect referred to above, pro rata on the basis
of the relative number of such Other Securities owned by the Persons seeking
inclusion in such offering.
(d)Notwithstanding the foregoing, if the Company shall receive from any
Registration Party of Registrable Securities then outstanding a written request
or requests under Section 2.3 that the Company effect a registration statement
on Form S-3 that includes only those items and that information that is required
to be included in parts I and II of such Form, and does not include any
additional or extraneous items of information (e.g., a lengthy description of
the Company or the Company’s business) (an “Ordinary S-3 Registration
Statement”), then Section 2.3(a)(2)(D) shall not apply to such Ordinary S-3
Registration Statement request.
(e)Upon the written request of any Registration Party, prior to the expiration
of effectiveness of any existing Form S-3 Shelf Registration Statement in
accordance with Rule 415, the Company shall file and seek the effectiveness of a
new Form S-3 Shelf Registration Statement in order to permit the continued
offering of the Registrable Securities included under such existing Form S-3
Shelf Registration Statement.
15








--------------------------------------------------------------------------------



2.4Shelf Take-Downs.
(a)Any Selling Holder of Registrable Securities included in a Form S-3 Shelf
Registration Statement (an “Initiating Shelf Holder”) may initiate an offering
or sale of all or part of such Registrable Securities (a “Shelf Take-Down”), in
which case the provisions of this Section 2.4 shall apply.
(b)If an Initiating Shelf Holder so elects in a written request delivered to the
Company (an “Underwritten Shelf Take-Down Notice”), a Shelf Take-Down may be in
the form of an underwritten offering (an “Underwritten Shelf Take-Down”) and,
subject to the limitations set forth in the proviso to Section 2.3(a)(2) as
modified by Section 2.3(d), the Company shall file and effect an amendment or
supplement to its Shelf Registration Statement (including the filing of a
supplemental prospectus) for such purpose as promptly as reasonably practicable.
Such Initiating Shelf Holder shall indicate in such Underwritten Shelf Take-Down
Notice whether it intends for such Underwritten Shelf Take-Down to involve a
customary “road show” (including an “electronic road show”) or other substantial
marketing effort by the underwriters over a period of at least 48 hours (a
“Marketed Underwritten Shelf Take-Down”). Upon receipt of an Underwritten Shelf
Take-Down Notice indicating that such Underwritten Shelf Take-Down will be a
Marketed Underwritten Shelf Take-Down, the Company shall as promptly as
reasonably practicable (but in any event no later than two Business Days after
receipt of the notice for such Marketed Underwritten Shelf Take-Down) give
written notice of such Marketed Underwritten Shelf Take-Down to all other Shelf
Holders and shall permit the participation of all such Shelf Holders that
request inclusion in such Marketed Underwritten Shelf Take-Down who respond in
writing within three Business Days after the receipt of such notice of their
election to participate. The provisions of Section 2.3(c) (other than the first
sentence thereof) shall apply with respect to the right of the Initiating Shelf
Holder and any other Shelf Holder to participate in any Underwritten Shelf
Take-Down.
(c)If the Initiating Shelf Holder desires to effect an Underwritten Shelf
Take-Down that does not constitute a Marketed Underwritten Shelf Take-Down (a
“Non-Marketed Underwritten Shelf Take-Down”), the Initiating Shelf Holder shall
so indicate in a written request delivered to the Company no later than two
Business Days prior to the expected date of such Non-Marketed Underwritten Shelf
Take-Down, which request shall include (i) the total number of Registrable
Securities expected to be offered and sold in such Non-Marketed Underwritten
Shelf Take-Down, (ii) the expected plan of distribution of such Non-Marketed
Underwritten Shelf Take-Down, (iii) the action or actions required (including
the timing thereof) in connection with such Non-Marketed Underwritten Shelf
Take-Down (including the delivery of one or more stock certificates representing
shares of Registrable Securities to be sold in such Non-Marketed Underwritten
Shelf Take-Down) and (iv) at the option and in the sole discretion of such
Initiating Shelf Holder, an election that such Non-Marketed Underwritten Shelf
Take-Down shall be subject to Section 2.4(d) (a “Non-Marketed Underwritten Shelf
Take-Down Piggyback Election”), and, subject to the limitations set forth in the
proviso to Section 2.3(a)(2) as modified by Section 2.3(d), the Company shall
file and effect an amendment or supplement to its Shelf Registration Statement
(including the filing of a supplemental prospectus) for such purpose as promptly
as reasonably practicable (and in any event within three Business Days).
16







--------------------------------------------------------------------------------



(d)Upon receipt from any Registration Party of a written request pursuant to
Section 2.4(c) that contains an affirmative Non-Marketed Underwritten Shelf
Take-Down Piggyback Election, the Company shall provide written notice
(a “Non-Marketed Underwritten Shelf Take-Down Notice”) of such Non-Marketed
Underwritten Shelf Take-Down promptly to all Registration Parties (other than
the requesting Registration Party), which Non-Marketed Underwritten Shelf
Take-Down Notice shall set forth (i) the total number of Registrable Securities
expected to be offered and sold in such Non-Marketed Underwritten Shelf
Take-Down, (ii) the expected plan of distribution of such Non-Marketed
Underwritten Shelf Take-Down, (iii) that each recipient of such Non-Marketed
Underwritten Shelf Take-Down Notice (each, a “Notice Recipient”) shall have the
right, upon the terms and subject to the conditions set forth in this Section
2.4(d), to elect to sell up to its Non-Marketed Take-Down Share and (iv) the
action or actions required (including the timing thereof, which for the
avoidance of doubt shall not require any delay in the expected date of such
Non-Marketed Underwritten Shelf Take-Down or extension of the Company’s
obligation to file and effect an amendment or supplement to its Shelf
Registration Statement as soon as practicable (and in any event within three
Business Days) of the Initiating Shelf Holder’s Non-Marketed Underwritten Shelf
Take-Down request pursuant to Section 2.4(c)) in connection with such
Non-Marketed Underwritten Shelf Take-Down with respect to each Notice Recipient
that elects to exercise such right (including the delivery of one or more stock
certificates representing shares of Registrable Securities held by such Notice
Recipient to be sold in such Non-Marketed Underwritten Shelf Take-Down). Upon
receipt of such Non-Marketed Underwritten Shelf Take-Down Notice, each such
Notice Recipient may elect to sell up to its Non-Marketed Take-Down Share with
respect to each such Non-Marketed Underwritten Shelf Take-Down, by taking such
action or actions referred to in clause (iv) above in a timely manner. If the
Initiating Shelf Holder does not elect to sell all of its respective
Non-Marketed Take-Down Share, the unelected portion of such Non-Marketed
Take-Down Share shall be allocated to the Notice Recipients, pro rata based on
their respective Non-Marketed Take-Down Shares. Notwithstanding the delivery of
any Non-Marketed Underwritten Shelf Take-Down Notice, all determinations as to
whether to complete any Non-Marketed Underwritten Shelf Take-Down and as to the
timing, manner, price and other terms of any Non-Marketed Underwritten Shelf
Take-Down contemplated by Section 2.4(d) shall be at the discretion of the
Initiating Shelf Holder.

2.5Selection of Underwriters. In the event that any registration pursuant to
this Article II (other than a registration under Section 2.2) shall involve, in
whole or in part, an underwritten offering, the underwriter or underwriters
shall be designated by the Registration Party (or in the case of a Shelf
Take-Down, the Initiating Shelf Holder) that requested such underwritten
offering in accordance with this Article II, which underwriter or underwriters
shall be reasonably acceptable to the Company.

2.6Withdrawal Rights; Expenses.
(a)A Selling Holder may withdraw all or any part of its Registrable Securities
from any registration or offering (including a registration effected pursuant to
Section 2.1) by giving written notice to the Company of its request to withdraw
at any time. In the case of a
17







--------------------------------------------------------------------------------



withdrawal, any Registrable Securities so withdrawn shall be reallocated among
the remaining participants in accordance with the applicable provisions of this
Agreement.
(b)Except as provided in this Agreement, the Company shall pay all Registration
Expenses with respect to a particular offering (or proposed offering). Except as
provided herein, each Selling Holder and the Company shall be responsible for
its own fees and expenses of financial advisors and their internal
administrative and similar costs, as well as their respective pro rata shares of
underwriters’ commissions and discounts, which shall not constitute Registration
Expenses.
(c)If the Registration Party that requested a Demand Registration or a Marketed
Underwritten Shelf Take-Down pursuant to Section 2.1 or Section 2.4 withdraws
all of its Registrable Securities from such Demand Registration or Marketed
Underwritten Shelf Take-Down (a “Withdrawn Offering”), the other Registration
Party(ies) or the Company may, in any of their sole discretion, elect within two
Business Days thereafter to have the Company continue such Withdrawn Offering by
giving written notice of such election to the Company and/or the other
Registration Parties (a “Continuance Notice”), in which case such Withdrawn
Offering shall proceed in accordance with the applicable provisions of this
Agreement as if such Withdrawn Offering had been initiated by the Party
providing the Continuance Notice (which, for the avoidance of doubt, shall not
cause any new notice or consent period with respect to other Registration
Parties to occur under this Agreement and shall not otherwise change the
requirements for and timing of any notices and consents under this Agreement as
they then exist with respect to such Withdrawn Offering).

2.7Registration and Qualification. If and whenever the Company is required to
effect the registration of any Registrable Securities under the Securities Act
as provided in this Article II, the Company shall as promptly as practicable:
(a)Registration Statement. (i) Prepare and (as promptly as reasonably
practicable thereafter and in any event no later than 20 days after the end of
the applicable period specified in Section 2.1(a), Section 2.2(a) or Section
2.3(a)(2) within which requests for registration may be given to the Company)
file a registration statement under the Securities Act relating to the
Registrable Securities to be offered and use reasonable best efforts to cause
such registration statement to become effective as promptly as practicable
thereafter, and keep such registration statement effective for 180 days or, if
earlier, until the distribution contemplated in the registration statement has
been completed; provided, that in the case of any registration of Registrable
Securities on Form S-3 which are intended to be offered on a continuous or
delayed basis, such 180-day period shall be extended, if necessary, to keep the
registration statement continuously effective, supplemented and amended to the
extent necessary to ensure that it is available for sales of such Registrable
Securities, and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the SEC
as announced from time to time, until (A) the Selling Holders have sold all of
such Registrable Securities or (B) no Registrable Securities then exist; (ii)
furnish to the lead underwriter or underwriters, if any, and to the Selling
Holders who have requested that Registrable Securities be covered by such
registration statement, prior to the filing thereof with
18







--------------------------------------------------------------------------------



the SEC, a copy of the registration statement, and each amendment thereof, and a
copy of any prospectus, and each amendment or supplement thereto (excluding
amendments caused by the filing of a report under the Exchange Act); and (iii)
use reasonable best efforts to reflect in each such document, when so filed with
the SEC, such comments as such Persons reasonably may on a timely basis propose;
(b)Amendments; Supplements. Prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be (i) reasonably requested by any Selling Holder (to the
extent such request relates to information relating to such Selling Holder), or
(ii) necessary to keep such registration statement effective and to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities until the earlier of (A) such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition set forth in such registration statement and (B) if a
Form S-3 registration, the expiration of the applicable period specified in
Section 2.7(a) and, if not a Form S-3 registration, the applicable period
specified in Section 2.1(e)(iii); provided, that any such required period shall
be extended for such number of days (x) during any period from and including the
date any written notice contemplated by paragraph (f) below is given by the
Company until the date on which the Company delivers to the Selling Holders the
supplement or amendment contemplated by paragraph (f) below or written notice
that the use of the prospectus may be resumed, as the case may be, and (y)
during which the offering of Registrable Securities pursuant to such
registration statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or any other governmental agency or court;
provided, further, that the Company shall have no obligation to a Selling Holder
participating on a “piggyback” basis pursuant to Section 2.1(a) or Section 2.2
in a registration statement that has become effective to keep such registration
statement effective for a period beyond 180 days from the effective date of such
registration statement. The Company shall respond, as promptly as reasonably
practicable, to any comments received from the SEC and request acceleration of
effectiveness, as promptly as reasonably practicable, after it learns that the
SEC will not review the registration statement or after it has satisfied
comments received from the SEC. With respect to each Free Writing Prospectus or
other materials to be included in the Disclosure Package, ensure that no
Registrable Securities be sold “by means of” (as defined in Rule 159A(b) under
the Securities Act) such Free Writing Prospectus or other materials without the
prior written consent of the Selling Holders of the Registrable Securities
covered by such registration statement, which Free Writing Prospectuses or other
materials shall be subject to the review of counsel to such Selling Holders, and
make all required filings of all Free Writing Prospectuses with the SEC;
(c)Copies. Furnish to the Selling Holders and to any underwriter of such
Registrable Securities such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus included in
such registration statement (including each preliminary prospectus, summary
prospectus and Free Writing Prospectus), in conformity with the requirements of
the Securities Act, such documents incorporated by reference in such
registration statement or prospectus, and such other documents, as such Selling
Holders or such underwriter may reasonably request, and upon request a copy of
any and all transmittal letters or other
19







--------------------------------------------------------------------------------



correspondence to or received from, the SEC or any other Governmental Authority
or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering;
(d)Blue Sky. Register and qualify the securities covered by such registration
statement under such other securities or blue sky laws of such jurisdictions as
shall be reasonably requested by the Selling Holders and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
Selling Holders to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such Selling Holder; provided, that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business, or to file a general consent to service of process in
any such states or jurisdictions;
(e)Delivery of Certain Documents. (i) Furnish to each Selling Holder and to any
underwriter of such Registrable Securities an opinion of counsel for the Company
(which opinion (in form, scope and substance) shall be reasonably satisfactory
to the managing underwriters, if any, or, in the case of a non-underwritten
offering, to the Selling Holders) addressed to each Selling Holder and any
underwriter of such Registrable Securities and dated the date of the closing
under the underwriting agreement (if any) (or if such offering is not
underwritten, dated the effective date of the applicable registration statement)
covering the matters customarily covered in opinions requested in sales of
securities or underwritten offerings, (ii) in connection with an underwritten
offering, furnish to each Selling Holder and any underwriter of such Registrable
Securities a “cold comfort” and “bring-down” letter addressed to each Selling
Holder and any underwriter of such Registrable Securities and signed by the
independent public accountants who have audited the financial statements of the
Company included in such registration statement, in each such case covering
substantially the same matters with respect to such registration statement (and
the prospectus included therein) as are customarily covered in accountants’
letters delivered to underwriters in underwritten public offerings of securities
and such other matters as any Selling Holder may reasonably request and, in the
case of such accountants’ letter, with respect to events subsequent to the date
of such financial statements and (iii) cause such authorized officers of the
Company to execute customary certificates as may be requested by any Selling
Holder or any underwriter of such Registrable Securities;
(f)Notification of Certain Events; Corrections. Promptly notify the Selling
Holders and any underwriter of such Registrable Securities in writing (i) of the
occurrence of any event as a result of which the registration statement or the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, (ii) of
any request by the SEC or any other regulatory body or other body having
jurisdiction for any amendment of or supplement to any registration statement or
other document relating to such offering, and (iii) if for any other reason it
shall be necessary to amend or supplement such registration statement or
prospectus in order to comply with the Securities Act and, in any such case as
promptly as reasonably practicable thereafter, prepare and file with the SEC an
20







--------------------------------------------------------------------------------



amendment or supplement to such registration statement or prospectus which will
correct such statement or omission or effect such compliance;
(g)Notice of Effectiveness. Notify the Selling Holders and the lead underwriter
or underwriters, if any, and (if requested) confirm such advice in writing, as
promptly as reasonably practicable after notice thereof is received by the
Company (i) when the applicable registration statement or any amendment thereto
has been filed or becomes effective and when the applicable prospectus or any
amendment or supplement thereto has been filed, (ii) of any comments by the SEC,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of such registration statement or any order preventing or suspending the use of
any preliminary or final prospectus or the initiation or threat of any
proceedings for such purposes and (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threat of any proceeding for such purpose;
(h)Stop Orders. Use its reasonable best efforts to prevent the entry of, and use
its reasonable best efforts to obtain as promptly as reasonably practicable the
withdrawal of, any stop order with respect to the applicable registration
statement or other order suspending the use of any preliminary or final
prospectus;
(i)Plan of Distribution. Promptly incorporate in a prospectus supplement or
post-effective amendment to the applicable registration statement such
information as any Selling Holder requests (subject to the agreement of the lead
underwriter or underwriters, if any) be included therein relating to the plan of
distribution with respect to such Registrable Securities, which may include
disposition of Registrable Securities by all lawful means, including
firm-commitment underwritten public offerings, block trades, agented
transactions, sales directly into the market, purchases or sales by brokers,
derivative transactions, short sales, stock loan or stock pledge transactions
and sales not involving a public offering; and make all required filings of such
prospectus supplement or post-effective amendment as promptly as reasonably
practicable after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment;
(j)Other Filings. Use its reasonable best efforts to cause the Registrable
Securities covered by the applicable registration statement to be registered
with or approved by such other Governmental Authorities as may be necessary to
enable the seller or sellers thereof or the underwriter or underwriters, if any,
to consummate the disposition of such Registrable Securities;
(k)FINRA Compliance. Cooperate with each Selling Holder and each underwriter or
agent, if any, participating in the disposition of such Registrable Securities
and their respective counsel in connection with any filings required to be made
with FINRA;
(l)Listing. Use its reasonable best efforts to cause all such Registrable
Securities registered pursuant to such registration to be listed and remain on
each securities exchange and automated interdealer quotation system on which
identical securities issued by the Company are then listed;
21







--------------------------------------------------------------------------------



(m)Transfer Agent; Registrar; CUSIP Number. Provide a transfer agent and
registrar for all Registrable Securities registered pursuant to such
registration and a CUSIP number for all such Registrable Securities, in each
case not later than the effective date of the applicable registration statement;
(n)Compliance; Earnings Statement. Otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC, and make available
to each Selling Holder, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first month after the effective date of the applicable
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act;
(o)Road Shows. To the extent reasonably requested by the lead or managing
underwriters in connection with an underwritten offering pursuant to Section 2.1
or a Form S-3 underwritten offering pursuant to Section 2.3 and Section 2.4(b),
send appropriate officers of the Company to attend any “road shows” scheduled in
connection with any such underwritten offering, with all out of pocket costs and
expenses incurred by the Company or such officers in connection with such
attendance to be paid by the Company;
(p)Certificates. Unless the relevant securities are issued in book-entry form,
furnish for delivery in connection with the closing of any offering of
Registrable Securities pursuant to a registration effected pursuant to this
Article II unlegended certificates representing ownership of the Registrable
Securities being sold in such denominations as shall be requested by any Selling
Holder or the underwriters of such Registrable Securities (it being understood
that the Selling Holders shall use reasonable best efforts to arrange for
delivery to the Depository Trust Company); and
(q)Reasonable Best Efforts. Use reasonable best efforts to take all other steps
necessary to effect the registration and offering of the Registrable Securities
contemplated hereby.

2.8Underwriting; Due Diligence.
(a)If requested by the underwriters for any underwritten offering of Registrable
Securities pursuant to a registration requested under this Article II, the
Company shall enter into an underwriting agreement with such underwriters for
such offering, which agreement will contain such representations and warranties
by the Company and such other terms and provisions as are customarily contained
in underwriting agreements generally with respect to secondary distributions to
the extent relevant, including indemnification and contribution provisions
substantially to the effect and to the extent provided in Section 2.9, and
agreements as to the provision of opinions of counsel and accountants’ letters
to the effect and to the extent provided in Section 2.7(e). The Selling Holders
on whose behalf the Registrable Securities are to be distributed by such
underwriters shall be parties to any such underwriting agreement, and the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters, shall also be made to and
for the benefit of such Selling Holders and the conditions precedent to the
obligations of such underwriters
22







--------------------------------------------------------------------------------



under such underwriting agreement shall also be conditions precedent to the
obligations of such Selling Holders to the extent applicable. Subject to the
following sentence, such underwriting agreement shall also contain such
representations and warranties by such Selling Holders and such other terms and
provisions as are customarily contained in underwriting agreements with respect
to secondary distributions, when relevant. No Selling Holder shall be required
in any such underwriting agreement or related documents to make any
representations or warranties to or agreements with the Company or the
underwriters other than customary representations, warranties or agreements
regarding such Selling Holder’s title to Registrable Securities and any written
information provided by the Selling Holder to the Company expressly for
inclusion in the related registration statement, and the liability of any
Selling Holder under the underwriting agreement shall be several and not joint
and in no event shall the liability of any Selling Holder under the underwriting
agreement be greater in amount than the dollar amount of the proceeds received
by such Selling Holder under the sale of the Registrable Securities pursuant to
such underwriting agreement (net of underwriting discounts and commissions).
(b)In connection with the preparation and filing of each registration statement
registering Registrable Securities under the Securities Act pursuant to this
Article II, the Company shall make available upon reasonable notice at
reasonable times and for reasonable periods for inspection by each Selling
Holder, by any lead underwriter or underwriters participating in any disposition
to be effected pursuant to such registration statement, and by any attorney,
accountant or other agent retained by any Selling Holder or any lead
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and use its reasonable best efforts to
cause all of the Company’s officers, directors and employees and the independent
public accountants who have certified the Company’s financial statements to make
themselves reasonably available to discuss the business of the Company and to
supply all information reasonably requested by any such Selling Holders, lead
underwriters, attorneys, accountants or agents in connection with such
registration statement as shall be necessary to enable them to exercise their
due diligence responsibility (subject to entry by each party referred to in this
clause (b) into customary confidentiality agreements in a form reasonably
acceptable to the Company).
(c)In the case of an underwritten offering requested by the Registration Parties
pursuant to Section 2.1 or Section 2.3 or an Underwritten Shelf Take-Down
pursuant to Section 2.4, the price, underwriting discount and other financial
terms for the Registrable Securities of the related underwriting agreement shall
be determined by the Registration Party exercising its Demand or requesting such
Underwritten Shelf Take-Down. In the case of any underwritten offering of
securities by the Company pursuant to Section 2.2, such price, discount and
other terms shall be determined by the Company, subject to the right of Selling
Holders to withdraw their Registrable Securities from the registration pursuant
to Section 2.6(a).
(d)Subject to Section 2.8(a), no Person may participate in an underwritten
offering (including an Underwritten Shelf Take-Down) unless such Person (i)
agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Persons entitled to approve such
arrangements and (ii) completes and executes all customary
23







--------------------------------------------------------------------------------



questionnaires, powers of attorney, custody agreements, indemnities,
underwriting agreement and other documents reasonably required under the terms
of such underwriting arrangements.

2.9Indemnification and Contribution.
(a)Indemnification by the Company. In the case of each offering of Registrable
Securities made pursuant to this Article II, the Company agrees to indemnify and
hold harmless, to the extent permitted by applicable law, each Selling Holder,
each underwriter of Registrable Securities so offered and each Person, if any,
who controls or is alleged to control (within the meaning set forth in the
Securities Act) any of the foregoing Persons, the Affiliates of each of the
foregoing (other than the Company and its controlled Affiliates), and the
officers, directors, partners, members, employees and agents of each of the
foregoing, against any and all losses, liabilities, costs (including reasonable
attorney’s fees and disbursements), claims and damages, joint or several, to
which they or any of them may become subject, under the Securities Act or
otherwise, including any amount paid in settlement of any litigation commenced
or threatened, insofar as such losses, liabilities, costs, claims and damages
(or actions or proceedings in respect thereof, whether or not such indemnified
Person is a party thereto) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the registration
statement (or in any preliminary, final or summary prospectus included therein)
or in the Disclosure Package, or in any offering memorandum or other offering
document relating to the offering and sale of such Registrable Securities, or
any amendment thereof or supplement thereto, or in any document incorporated by
reference therein, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus or preliminary prospectus, in light of the
circumstances under which they were made) not misleading; provided, however,
that the Company shall not be liable to any Person in any such case to the
extent that any such loss, liability, cost, claim or damage arises out of or
relates to any untrue statement, or any omission, if such statement or omission
shall have been made in reliance upon and in conformity with information
relating to such Person (which information shall be limited to the name of such
Person, the address of such Person, the number of shares of Common Stock held by
such Person, the number of shares of Common Stock being offered by such Person
in the offering and the nature of the beneficial ownership of the Common Stock
owned by such Person) furnished in writing to the Company by or on behalf of
such Person expressly for inclusion in the registration statement (or in any
preliminary, final or summary prospectus included therein), offering memorandum
or other offering document, or any amendment thereof or supplement thereto. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any such Person and shall survive the transfer of such
securities.
(b)Indemnification by Selling Holders. In the case of each offering made
pursuant to this Agreement, each Selling Holder, by exercising its registration
and/or piggyback rights under this Agreement, agrees, severally and not jointly,
to indemnify and hold harmless, to the extent permitted by applicable law, the
Company, each other Selling Holder and each Person, if any, who controls or is
alleged to control (within the meaning set forth in the Securities Act) any of
the foregoing, any Affiliate of any of the foregoing, and the officers,
directors, partners, members, employees and agents of each of the foregoing,
against any and all losses, liabilities,
24







--------------------------------------------------------------------------------



costs (including reasonable attorney’s fees and disbursements), claims and
damages to which they or any of them may become subject, under the Securities
Act or otherwise, including any amount paid in settlement of any litigation
commenced or threatened, insofar as such losses, liabilities, costs, claims and
damages (or actions or proceedings in respect thereof, whether or not such
indemnified Person is a party thereto) arise out of or are based upon any untrue
statement made by such Selling Holder of a material fact contained in the
registration statement (or in any preliminary, final or summary prospectus
included therein) or in the Disclosure Package relating to the offering and sale
of such Registrable Securities prepared by the Company or at its direction, or
any amendment thereof or supplement thereto, or any omission by such Selling
Holder of a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus or preliminary prospectus, in
light of the circumstances under which they were made) not misleading, but in
each case only to the extent that such untrue statement of a material fact
occurs in reliance upon and in conformity with, or such material fact is omitted
from, information relating to such Selling Holder (which information shall be
limited to the name of such Selling Holder, the address of such Selling Holder,
the number of shares of Common Stock held by such Selling Holder, the number of
shares of Common Stock being offered by such Selling Holder in the offering and
the nature of the beneficial ownership of the Common Stock owned by such Person)
furnished in writing to the Company by or on behalf of such Selling Holder
expressly for inclusion in such registration statement (or in any preliminary,
final or summary prospectus included therein) or Disclosure Package, or any
amendment thereof or supplement thereto.
(c)Indemnification Procedures. Each Party entitled to indemnification under this
Section 2.9 shall give notice to the Party required to provide indemnification,
as promptly as reasonably practicable, after such indemnified Party has actual
knowledge that a claim is to be made against the indemnified Party as to which
indemnity may be sought, and shall permit the indemnifying Party to assume the
defense of such claim or litigation resulting therefrom and any related
settlement and settlement negotiations, subject to the limitations on settlement
set forth below; provided, that counsel for the indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the indemnified Party (whose approval shall not unreasonably be
withheld, conditioned or delayed), and the indemnified Party may participate in
such defense at such Party’s expense; and provided, further, that the failure of
any indemnified Party to give notice as provided in this Agreement shall not
relieve the indemnifying Party of its obligations under this Section 2.9, except
to the extent the indemnifying Party is actually prejudiced by such failure to
give notice. Notwithstanding the foregoing, an indemnified Party shall have the
right to retain separate counsel, with the reasonable fees and expenses of such
counsel being paid by the indemnifying Party, if representation of such
indemnified Party by the counsel retained by the indemnifying Party would be
inappropriate due to actual or potential differing interests between such
indemnified Party and any other party represented by such counsel or if the
indemnifying Party has failed to assume the defense of such action. No
indemnified Party shall enter into any settlement of any litigation commenced or
threatened with respect to which indemnification is or may be sought without the
prior written consent of the indemnifying Party (such consent not to be
unreasonably withheld, conditioned or delayed). No indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified Party, consent to entry of any
25







--------------------------------------------------------------------------------



judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified Party
of a release, reasonably satisfactory to the indemnified Party, from all
liability in respect to such claim or litigation. Each indemnified Party shall
furnish such information regarding itself or the claim in question as an
indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.
(d)Contribution. If the indemnification provided for in this Section 2.9 shall
for any reason be unavailable (other than in accordance with its terms) to an
indemnified Party in respect of any loss, liability, cost, claim or damage
referred to therein, then each indemnifying Party shall, in lieu of indemnifying
such indemnified Party, contribute to the amount paid or payable by such
indemnified Party as a result of such loss, liability, cost, claim or damage in
such proportion as shall be appropriate to reflect the relative fault of the
indemnifying Party on the one hand and the indemnified Party on the other with
respect to the statements or omissions which resulted in such loss, liability,
cost, claim or damage as well as any other relevant equitable considerations.
The relative fault shall be determined by reference to whether the untrue
statement of a material fact or omission to state a material fact relates to
information supplied by the indemnifying Party on the one hand or the
indemnified Party on the other, the intent of the Parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by an indemnified Party as a
result of the loss, cost, claim, damage or liability, or action in respect
thereof, referred to above in this paragraph (d) shall be deemed to include, for
purposes of this paragraph (d), any legal or other expenses reasonably incurred
by such indemnified Party in connection with investigating or defending any such
action or claim. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. Notwithstanding anything in this Section 2.9(d) to the
contrary, no indemnifying Party (other than the Company) shall be required
pursuant to this Section 2.9(d) to contribute any amount in excess of the amount
by which the net proceeds received by such indemnifying Party from the sale of
Registrable Securities in the offering to which the losses of the indemnified
Parties relate exceeds the amount of any damages which such indemnifying Party
has otherwise been required to pay by reason of such untrue statement or
omission. The Parties agree that it would not be just and equitable if
contribution pursuant to this Section 2.9(d) were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in this Section 2.9(d).
(e)Indemnification/Contribution under State Law. Indemnification and
contribution similar to that specified in the preceding paragraphs of this
Section 2.9 (with appropriate modifications) shall be given by the Company and
the Selling Holders with respect to any required registration or other
qualification of securities under any state applicable law or with any
Governmental Authority.
(f)Obligations Not Exclusive. The obligations of the Parties under this Section
2.9 shall be in addition to any liability which any Party may otherwise have to
any other Person.
26







--------------------------------------------------------------------------------



(g)Survival. For the avoidance of doubt, the provisions of this Section 2.9
shall survive any termination of this Agreement.
(h)Limitation of Selling Holder Liability. The liability of any Selling Holder
under this Section 2.9 shall be several and not joint and in no event shall the
liability of any Selling Holder under this Section 2.9 be greater in amount than
the dollar amount of the proceeds, net of underwriting discounts and
commissions, received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification/contribution obligation.
(i)Third Party Beneficiary. Each of the indemnified Persons referred to in this
Section 2.9 shall be a third party beneficiary of the rights conferred to such
Person in this Section.

2.10Cooperation; Information by Selling Holder.
(a)It shall be a condition of each Selling Holder’s rights under this Article II
that such Selling Holder cooperate with the Company by entering into any
undertakings and taking such other action relating to the conduct of the
proposed offering which the Company or the underwriters may reasonably request
as being necessary to insure compliance with federal and state securities laws
and the rules or other requirements of FINRA or which are otherwise customary
and which the Company or the underwriters may reasonably request to effectuate
the offering.
(b)Each Selling Holder shall furnish to the Company such information regarding
such Selling Holder and the distribution proposed by such Selling Holder as the
Company may reasonably request in writing and as shall be reasonably required in
connection with any registration, qualification or compliance referred to in
this Article II. The Company shall have the right to exclude from the
registration any Selling Holder that does not comply with this Section 2.10.
(c)At such time as an underwriting agreement with respect to a particular
underwriting is entered into, the terms of any such underwriting agreement shall
govern with respect to the matters set forth therein to the extent inconsistent
with this Article II; provided, that the indemnification provisions of such
underwriting agreement as they relate to the Selling Holders are customary for
registrations of the type then proposed and provide for indemnification by such
Selling Holders only with respect to information relating to such Selling Holder
(which information shall be limited to the name of such Selling Holder, the
address of such Selling Holder, the number of shares of Common Stock held by
such Selling Holder, the number of shares of Common Stock being offered by such
Selling Holder in the offering and the nature of the beneficial ownership of the
Common Stock owned by such Person) furnished in writing to the Company by or on
behalf of such Selling Holder expressly for inclusion in such registration
statement (or in any preliminary, final or summary prospectus included therein)
or Disclosure Package, or any amendment thereof or supplement thereto.

2.11Rule 144. The Company shall use its reasonable best efforts to ensure that
the conditions to the availability of Rule 144 under the Securities Act set
forth in paragraph (c) of
27







--------------------------------------------------------------------------------



Rule 144 shall be satisfied. The Company agrees to use its reasonable best
efforts to file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act, at any
time after it has become subject to such reporting requirements. Upon the
request of any Registration Party for so long as such information is a necessary
element of such Person’s ability to avail itself of Rule 144, the Company shall
deliver to such Person (i) a written statement as to whether it has complied
with such requirements and (ii) a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed as such
Person may reasonably request in availing itself of any rule or regulation of
the SEC allowing such Person to sell any such securities without registration.

2.12Holdback Agreement.
(a)In the case of any underwritten offering pursuant to this Agreement, each
Registration Party participating in such underwritten offering, agrees not to
effect any public sale or distribution (including sales pursuant to Rule 144) of
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such equity securities, during any time period
reasonably requested by the managing underwriter(s) of such underwritten
offering, which shall not exceed 90 days. Each Registration Party subject to the
restrictions of the preceding sentence shall receive the benefit of any shorter
“lock-up” period or permitted exceptions agreed to by the managing
underwriter(s) for any underwritten offering pursuant to this Agreement and the
terms of such lock-up agreements shall govern such Registration Party in lieu of
the preceding sentence.
(b)In the case of any underwritten offering pursuant to this Agreement, the
Company shall use commercially reasonable efforts to cause any stockholders that
beneficially own 5% or more of the Common Stock (other than the Registration
Parties) and its directors and executive officers to execute any lock-up
agreements in form and substance as agreed by the Registration Parties and as
reasonably requested by the managing underwriters.
(c)In the case of any underwritten offering pursuant to this Agreement, the
Company agrees not to effect any public offering or distribution of any equity
securities of the Company, or securities convertible into or exchangeable or
exercisable for equity securities of the Company for a period commencing on the
date of the prospectus pursuant to which such offering may be made and ending 90
days after the date of such prospectus, except as part of such underwritten
offering.

2.13Suspension of Sales. Each Selling Holder participating in a registration
agrees that, upon receipt of notice from the Company pursuant to Section 2.7(f),
such Selling Holder shall discontinue disposition of its Registrable Securities
pursuant to such registration statement until receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.7(f), or until
advised in writing by the Company that the use of the prospectus may be resumed,
as the case may be, and, if so directed by the Company, such Selling Holder
shall deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities which are current at the time of
the receipt of the notice of the event described in Section 2.7(f).
28








--------------------------------------------------------------------------------



2.14Third Party Registration Rights.
(a)Nothing in this Agreement shall be deemed to prevent the Company from
providing registration rights to any other Person on such terms as the board of
directors of the Company deems desirable in its sole discretion; provided that
the Company does not grant any shelf, demand, piggyback or incidental
registration rights that are senior to or otherwise conflict with the rights
granted to the Registration Parties under this Agreement to any other Person
without the prior written consent of RHI, Gilbert and the Gilbert Affiliates.
(b)(i) Any Person may join this agreement as Registration Party with the prior
written consent of the Company, RHI, Gilbert and the Gilbert Affiliates (such
Person, a “New Registration Party”), provided that such New Registration Party
(a) enters into a joinder agreement in the form attached hereto as Annex A to
become party to this Agreement and expressly be subject to Section 2.12 herein
and (b) if a New Registration Party is an individual and married, such New
Registration Party shall, as a condition to becoming a Registration Party
deliver to the Company a duly executed copy of a spousal consent in the form
attached hereto as Annex B.

2.15Mergers. The Company shall not, directly or indirectly, (x) enter into any
merger, consolidation, recapitalization, combination of shares or other
reorganization in which the Company shall not be the surviving corporation or
(y) Transfer or agree to Transfer all or substantially all the Company’s assets,
unless prior to such merger, consolidation, reorganization or asset Transfer,
the surviving corporation or the transferee, as applicable, shall have agreed in
writing to assume the obligations of the Company under this Agreement, and for
that purpose references hereunder to “Registrable Securities”, shall be deemed
to include the securities which the Registration Parties, would be entitled to
receive in exchange for Registrable Securities, pursuant to any such merger,
consolidation, reorganization or asset Transfer.

2.16Synthetic Secondary Offerings. If a Registration Party elects to conduct an
offering of Registrable Securities pursuant to this Agreement, the Company may,
in its sole discretion, elect to conduct a synthetic secondary offering with
respect to such Registrable Securities (i.e. an offering in which the Company
sells Common Stock for its account and uses the net proceeds of such offering to
acquire an equal number of Registrable Securities from the Registration Party
that has elected to conduct an offering). In such case, the Common Stock sold by
the Company for its own account shall be treated the same as Registrable
Securities being offered by the Registration Party for purposes of Sections
2.1(f), 2.2(c) and 2.2(d) and other related provisions of this Agreement.

ARTICLE III
MISCELLANEOUS

3.1Notices. All notices, requests, demands and other communications to any party
hereunder shall be made in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received by non-automated response) and shall be given:
29







--------------------------------------------------------------------------------



(a)if to the Company, to:
Rocket Companies, Inc.
1050 Woodward Avenue
Detroit, MI 48226
Attention: Angelo Vitale, General Counsel and Secretary
E-mail: AngeloVitale@rockcentraldetroit.com


With copies (which shall not constitute actual or constructive notice) to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Scott A. Barshay
Rachael G. Coffey
John C. Kennedy
Facsimile: (212) 492-0025
E-mail: sbarshay@paulweiss.com
rcoffey@paulweiss.com
jkennedy@paulweiss.com




(b)if to RHI, to:
Rock Holdings Inc.
1050 Woodward Avenue
Detroit, MI 48226
Attention: Jeff Morganroth, General Counsel and Secretary
E-mail: jeffmorganroth@rockventures.com


With copies (which shall not constitute actual or constructive notice) to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Scott A. Barshay
Rachael G. Coffey
John C. Kennedy
Facsimile: (212) 492-0025
E-mail: sbarshay@paulweiss.com
rcoffey@paulweiss.com
jkennedy@paulweiss.com




(c)if to Gilbert or the Gilbert Affiliates, to:
30







--------------------------------------------------------------------------------



Daniel Gilbert
c/o Rock Holdings Inc.
1050 Woodward Avenue
Detroit, MI 48226
Attention: Jeff Morganroth
E-mail: jeffmorganroth@rockventures.com


With copies (which shall not constitute actual or constructive notice) to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Scott A. Barshay
Rachael G. Coffey
John C. Kennedy
Facsimile: (212) 492-0025
E-mail: sbarshay@paulweiss.com
rcoffey@paulweiss.com
jkennedy@paulweiss.com


(d)if to any Transferee or any New Registration Party, to the address specified
by such Person on the applicable joinder to this Agreement.
Notwithstanding anything to the contrary herein, any Person may, from time to
time, update any address and/or other contact information for itself by
providing written notice such update to the Company and the other Registration
Parties. All notices, requests and other communications shall be deemed received
on the date of receipt by the recipient thereof if received prior to 5:00 p.m.
New York City time on a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed to have been received on
the next succeeding Business Day in the place of receipt.

3.2Section Headings. The article and section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. References in this Agreement to a designated “Article” or
“Section” refer to an Article or Section of this Agreement unless otherwise
specifically indicated.

3.3Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

3.4Consent to Jurisdiction and Service of Process. The exclusive venues for all
disputes arising out of this Agreement shall be the United States District Court
for the Eastern District of Michigan and the Third Judicial Circuit, Wayne
County, Michigan (the “Agreed-Upon Venues”), and no other venues. The Parties
stipulate that the Agreement is an arms-length transaction entered into by
sophisticated parties, and that the Agreed-Upon Venues are convenient, are not
unreasonable, unfair, or unjust, and will not deprive any Party of any remedy
31







--------------------------------------------------------------------------------



to which it may be entitled. The Parties agree to consent to the dismissal of
any action arising out of this Agreement that may be filed in a venue other than
one of the Agreed-Upon Venues; the reasonable legal fees and costs of the Party
seeking dismissal for improper venue will be paid by the Party that filed suit
in the improper venue. Without limiting the foregoing, each Party agrees that
service of process on such Party as provided in Section 3.1 shall be deemed
effective service of process on such Party.

3.5Amendments; Termination. This Agreement may be amended only by an instrument
in writing executed by the Company and each Registration Party. Any such
amendment will apply to all Registration Parties equally, without distinguishing
between them. This Agreement will terminate as to any Registration Party when it
no longer holds any Registrable Securities.

3.6Specific Enforcement. The Parties acknowledge that the remedies at law of the
other Parties for a breach or threatened breach of this Agreement would be
inadequate and, in recognition of this fact, any Party to this Agreement,
without posting any bond, and in addition to all other remedies that may be
available, shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy that may then be available.

3.7Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the transactions contemplated by
this Agreement. The registration rights granted under this Agreement supersede
any registration, qualification or similar rights with respect to any
Registrable Securities granted under any other agreement at any time, and any of
such preexisting registration rights are hereby terminated.

3.8Severability. The invalidity or unenforceability of any specific provision of
this Agreement shall not invalidate or render unenforceable any of its other
provisions. Any provision of this Agreement held invalid or unenforceable shall
be deemed reformed, if practicable, to the extent necessary to render it valid
and enforceable and to the extent permitted by law and consistent with the
intent of the Parties to this Agreement.

3.9Counterparts. This Agreement may be executed in multiple counterparts,
including by means of facsimile or .pdf, each of which shall be deemed an
original, but all of which together shall constitute the same instrument.
[Signature Page Follows]
32








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first set forth above.
ROCK HOLDINGS INC.
By: /s/ Jay Farner            
Name: Jay Farner
Title: Chief Executive Officer and President


ROCKET COMPANIES, INC.
By: /s/ Jay Farner             
Name: Jay Farner
Title: Chief Executive Officer



DANIEL GILBERT/s/ Daniel Gilbert







BEDROCK BUILDING SERVICES LLC


By: /s/ Matthew Rizik            
Name: Matthew Rizik
Title: Manager




BEDROCK MANAGEMENT SERVICES LLC


By: /s/ Matthew Rizik                
Name: Matthew Rizik
Title: Manager


[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------





ROCK EXECUTIVE SECURITY LLC


By: /s/ Chuck Wilson                
Name: Chuck Wilson
Title: Chief Security Officer




ROCK SECURITY LLC


By: /s/ Chuck Wilson                
Name: Chuck Wilson
Title: Chief Security Officer




ROCK VENTURES LLC


By: /s/ Matthew Rizik                
Name: Matthew Rizik
Title: Manager




WOODWARD ORIGINAL LLC


By: /s/ Jon Braue                
Name: Jon Braue
Title: Chief Executive Officer
[Signature Page – Registration Rights Agreement]




--------------------------------------------------------------------------------



Annex A


FORM OF
JOINDER AGREEMENT


The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Registration Rights Agreement, dated as of August 5, 2020 (as
amended, restated, supplemented or otherwise modified in accordance with the
terms thereof, the “Registration Rights Agreement”), by and between Rock
Holdings Inc., Daniel Gilbert, the other parties hereto and Rocket Companies,
Inc. Capitalized terms used but not defined in this Joinder Agreement shall have
the respective meanings ascribed to such terms in the Registration Rights
Agreement.
By executing and delivering this Joinder Agreement to the Registration Rights
Agreement, the undersigned hereby adopts and approves the Registration Rights
Agreement and agrees, effective commencing on the date hereof and as a condition
to the undersigned’s becoming a [Transferee of Registrable Securities][New
Registration Party], to be bound by and comply with the provisions of, the
Registration Rights Agreement, including Section 2.12 therein, in the same
manner as if the undersigned were an original signatory to the Registration
Rights Agreement.
The undersigned acknowledges and agrees that Article III of the Registration
Rights Agreement is incorporated herein by reference, mutatis mutandis.
Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the __ day of ____________, _____.
[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------



Annex A




_____________________________________
(Signature of [Transferee][New Registration Party])


______________________________________
(Print Name of [Transferee][New Registration Party])




Address: ____________________________________
____________________________________
____________________________________


Telephone: __________________________________    
Facsimile: ___________________________________
Email: ____________________________________


AGREED AND ACCEPTED
as of the ____ day of ____________, _____.




ROCK HOLDINGS INC.




By: __________________________________
Name:
Title:


ROCKET COMPANIES, INC.




By: __________________________________
Name:
Title:




DANIEL GILBERT




__________________________________
[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------



Annex A






BEDROCK BUILDING SERVICES LLC


By:                            
Name:
Title:


BEDROCK MANAGEMENT SERVICES LLC


By:                                         
Name:
Title:


ROCK EXECUTIVE SECURITY LLC


By:                                    
Name:
Title:


ROCK SECURITY LLC


By:                                 
Name:
Title:


ROCK VENTURES LLC


By:                                 
Name:
Title:


WOODWARD ORIGINAL LLC


By:                                 
Name:
Title:
[Signature Page – Registration Rights Agreement]




--------------------------------------------------------------------------------



Annex B


FORM OF
SPOUSAL CONSENT


In consideration of the execution of that certain Registration Rights Agreement,
dated as of August 5, 2020 (as amended, restated, supplemented or otherwise
modified in accordance with the terms thereof, the “ Registration Rights
Agreement”), by and between Rock Holdings Inc., Daniel Gilbert, the parties
hereto and Rocket Companies, Inc., I, ____________________, the spouse of
___________________________, who is a party to the Registration Rights
Agreement, do hereby join with my spouse in executing the foregoing Registration
Rights Agreement and do hereby agree to be bound by all of the terms and
provisions thereof, in consideration of [Transfer][acquisition] of Registrable
Securities and all other interests I may have in the shares and securities
subject thereto, whether the interest may be pursuant to community property laws
or similar laws relating to marital property in effect in the state or province
of my or our residence as of the date of signing this consent. Capitalized terms
used but not defined herein shall have the meaning ascribed to such terms in the
Registration Rights Agreement.


Dated as of _______ __, ____                            
(Signature of Spouse)


    
                            
(Print Name of Spouse)

